In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1552V
                                   Filed: September 18, 2017
                                         UNPUBLISHED


    KAROL DANNER-RIELAND,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On September 18, 2017, Karol Danner-Rieland (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”)
vaccine she received on January 9, 2013. Petition at 1; Stipulation, filed September 18,
2017, at ¶ 4. Petitioner further alleges that she suffered the residual effects of her injury
for more than six months after the administration of the vaccine. Petition at 11;
Stipulation at ¶¶ 4. “Respondent denies that the flu vaccine caused petitioner to suffer
SIRVA or any other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on September 18, 2017, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $77,500.00, in the form of a check payable to petitioner.
           Stipulation at ¶ 8. This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a); and

        b. A lump sum payment of $97.91, representing compensation for satisfaction
           of the State of Washington Medicaid lien, in the form of a check payable
           jointly to petitioner and

                         Washington State Health Care Authority
                         Provider One Operations and Services/Casualty Unit
                         P.O. Box 45561
                         Olympia, WA 98504-5561
                         Attn: File No. 227463

Petitioner agrees to endorse this payment to Washington State Health Care Authority.
The undersigned approves the requested amount for petitioner’s compensation. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2